 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    JORDAN D. ETZIG,                                          Case No. 2:21-cv-00180-RFB-EJY
 5                   Plaintiff,
                                                                              ORDER
 6          v.
 7    JP MORGAN CHASE BANK, NATIONAL
      ASSOCIATION,
 8
                     Defendants.
 9

10          Pending before the Court is the Stipulation to Stay Discovery (ECF No. 32). Although this
11   is the second attempt to obtain a stay, the parties continue to offer no justification for their request
12   other than a pending Motion to Dismiss. As previously stated by the Court, a pending Motion to
13   Dismiss is insufficient, in and of itself, to stay discovery. However, based on a review of the Motion
14   to Dismiss, the Court finds a reasonable basis to conclude that a partial stay of discovery shall be
15   granted.
16          Accordingly, IT IS HEREBY ORDERED that the Stipulation to Stay Discovery (ECF No.
17   32) is GRANTED in part and DENIED in part.
18          IT IS FURTHER ORDERED that the parties shall exchange initial disclosures within
19   fourteen (14) days of the date of this Order.
20          IT IS FURTHER ORDERED that all the parties shall commence written discovery such as
21   interrogatories, requests for production of documents, and requests for admissions, and complete
22   such discovery, to the best of their ability, by or before October 5, 2021.
23          IT IS FURTHER ORDERED that all other forms of discovery are stayed through and
24   including October 5, 2021.
25          IT IS FURTHER ORDERED that no later than October 12, 2021, the parties shall submit a
26   status report identifying what discovery was completed and what discovery remains to be done. The
27   status report shall explain why, if at all, additional discovery should be stayed
28
                                                       1
 1   providing a thoughtful and legally supported basis for their request. The Court will review content

 2   of the report and issue an order regarding a timeline for concluding discovery, if any, taking into

 3   account the information presented by the parties.

 4          IT IS FURTHER ORDERED that if the pending Motion to Dismiss is decided before

 5   October 12, 2021, and this case is not dismissed in its entirety, the parties shall submit a discovery

 6   plan and scheduling order to the Court within ten (10) days of the date the order on the Motion to

 7   Dismiss is issued.

 8          Dated this 30th day of April, 2021.

 9

10

11
                                                   ELAYNA J. YOUCHAH
12                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
